Halpern, J.
(dissenting). I think that the decision should be reversed and the case remitted to the board for reconsideration in the light of the decision in Matter of Russomanno v. Leon Decorating Co. (306 N. Y. 521) which was decided by the Court of Appeals after the decision of this case by the board. Also, I believe that the questions raised in the dissenting memorandum of Board Member James Amadei should be explored by the board upon the rehearing.
Foster, P. J., Coon and Imrie, JJ., concur with Bergan, J.; Halpern, J., dissents in a memorandum.
Decision and award affirmed, with costs to the Workmen’s Compensation Board.